Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The instant claims 11, 14, 26-28, 30, and 31 are now allowable over the cited prior art of record. The prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare an electrolyte comprising at least one organocatalyst, a solvent consisting essentially of one or more cyclic carbonates are set forth by formula (I), wherein the organocatalyst is DBU present in an amount of about 0.5% or less. 
References cited on the foreign search report (based upon the originally filed foreign claims; a preliminary amendment was filed in the US application), also fail to fairly teach or suggest the claimed material. CN101331542 teaches an electrolyte composition comprising a cyclic solvent (of the four preferred, two fall within the scope of formula (I)), a polymerization catalyst, which presents a long list which includes DBU, in an amount of about 0.01 to 3% (examples employ TEA in an amount of 2%). The reference therefore fails to specifically teach or suggest to one of ordinary skill in the art to prepare the material of the instant claims (examples also show that amounts of DBU higher than 0.5% results in increased gas generation; figure 4). The additional reference, JP 2014-235929 includes a cyclic ether solvent which reacts with the DBU (and therefore materially affects the invention, and would fall outside of the scope of consisting essentially of), and does not teach DBU in an amount as instantly claimed.
Therefore, the instant claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722